Per Curiam.

Respondent was admitted to practice in 1952, in the Second Judicial Department. He was charged in the petition herein with failure to file statements of retainer and closing statements, in compliance with the rules of this court, in many cases. The respondent has admitted the charges and has co-operated fully with the petitioner and with the Referee. The Referee has sustained the charges against the respondent but has reported that no client has been damaged or prejudiced in any way because of the respondent’s misconduct. It appears also that the respondent obtained no advantage from his failure to file and that he was properly retained in the various cases and dealt with his clients fairly; and petitioner does not contend otherwise. Since these are the only charges against the respondent since his admission to the Bar and while his failure to comply with the rules of this court constitutes professional misconduct, in light of the respondent’s previous good record and the nature of the violation, we conclude that no more than a censure is warranted.
*140Accordingly, respondent should be censured.
Botein, P. J., McNally, Eager, Steuer, and Capozzoli, JJ., concur.
Respondent censured.